 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11       AIDE R., 1                                 Case No. 5:18-cv-01298-GJS
12                    Plaintiff
13             v.                                   MEMORANDUM OPINION AND
                                                    ORDER
14       ANDREW M. SAUL,       Commissioner
                             2
         of Social Security,
15
                      Defendant.
16
17                                 I.   PROCEDURAL HISTORY
18           Plaintiff Aide R. (“Plaintiff”) filed a complaint seeking review of the decision
19   of the Commissioner of Social Security denying her application for Disability
20   Insurance Benefits (“DIB”). The parties filed consents to proceed before the
21   undersigned United States Magistrate Judge [Dkts. 11 and 12] and briefs [Dkt. 16
22   (“Pl. Br.”), Dkt. 23 (“Def. Br.”)] addressing disputed issues in the case. The matter
23   is now ready for decision. For the reasons discussed below, the Court finds that this
24
25
     1
26          In the interest of privacy, this Order uses only the first name and the initial of
     the last name of the non-governmental party in this case.
27
     2
           Andrew M. Saul, the Commissioner of Social Security, is substituted as
28   defendant for Nancy A. Berryhill. See Fed. R. Civ. P. 25(d).
 1   matter should be remanded.
 2
 3                 II.   ADMINISTRATIVE DECISION UNDER REVIEW
 4         Plaintiff filed an application for DIB in April 2014, alleging disability
 5   commencing on August 1, 2008. [Dkt. 15, Administrative Record (“AR”) 32, 210-
 6   11.] Plaintiff’s application was denied at the initial level of review and on
 7   reconsideration. [AR 32, 92-95, 97-101.] A video hearing was held before
 8   Administrative Law Judge Brenton L. Rogozen (“the ALJ”) on June 14, 2017. [AR
 9   32, 48-71.]
10         On July 5, 2017, the ALJ issued an unfavorable decision applying the five-
11   step sequential evaluation process set forth in 20 C.F.R. § 404.1520(a)(4). [AR 32-
12   41.] The ALJ determined that Plaintiff meets the insured status requirements for
13   DIB through December 31, 2020. [AR 34.] At step one, the ALJ found Plaintiff has
14   not engaged in substantial gainful activity (“SGA”) since the alleged onset date of
15   disability. [AR 34.] At step two, the ALJ determined that Plaintiff has the
16   following severe impairments: diabetes with bilateral peripheral neuropathy,
17   hypertension, degenerative joint disease of the knee, degenerative disc disease of the
18   lumbar spine, and obesity. [AR 34.] The ALJ determined at step three that Plaintiff
19   does not have an impairment or combination of impairments that meets or medically
20   equals the severity of one of the impairments listed in Appendix I of the
21   Regulations, (“the Listings”). [AR 36]; see 20 C.F.R. Pt. 404, Subpt. P, App. 1.
22         Next, the ALJ found that Plaintiff has the residual functional capacity
23   (“RFC”) to perform light work, as defined in 20 C.F.R. § 404.1567(b), but is limited
24   to frequent kneeling, crouching, and stooping, and is precluded from climbing ropes,
25   ladders and scaffolds. [AR 37.] At step four, the ALJ determined that Plaintiff is
26   able to perform her past relevant work as a hand packager, as that job was actually
27   performed. [AR 29-30.] Therefore, the ALJ concluded that Plaintiff was not under
28   a disability from her alleged onset date through the date of the decision. [AR 41.]
                                                2
 1         The Appeals Council denied review of the ALJ’s decision on May 4, 2018.
 2   [AR 1-3.] This action followed.
 3         Plaintiff raises the following issues challenging the ALJ’s findings and
 4   determination of non-disability:
 5         1. The ALJ erred in finding that Plaintiff could perform her past relevant
 6             work as a hand packager, as actually performed by Plaintiff. [Pl. Br. at 3-
 7            6.]
 8         2. The ALJ failed to properly evaluate the consultative examiner’s opinion.

 9             [Pl. Br. at 6-10.]

10         The Commissioner asserts that the ALJ’s decision should be affirmed, or in
11   the alternative, remanded for further development of the record if the Court finds
12   error in the ALJ’s consideration of the record. [Def. Br. at 8-10.]
13
14                            III.   GOVERNING STANDARD
15         Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s decision to
16   determine if: (1) the Commissioner’s findings are supported by substantial
17   evidence; and (2) the Commissioner used correct legal standards. See Carmickle v.
18   Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1159 (9th Cir. 2008); Brewes v. Comm’r
19   Soc. Sec. Admin., 682 F.3d 1157, 1161 (9th Cir. 2012) (internal citation omitted).
20   “Substantial evidence is more than a mere scintilla but less than a preponderance; it
21   is such relevant evidence as a reasonable mind might accept as adequate to support a
22   conclusion.” Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 522-23 (9th Cir.
23   2014) (internal citations omitted).
24         The Court will uphold the Commissioner’s decision when the evidence is
25   susceptible to more than one rational interpretation. Molina v. Astrue, 674 F.3d
26   1104, 1110 (9th Cir. 2012). However, the Court may review only the reasons stated
27   by the ALJ in his decision “and may not affirm the ALJ on a ground upon which he
28   did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). The Court will not
                                               3
 1   reverse the Commissioner’s decision if it is based on harmless error, which exists if
 2   the error is “inconsequential to the ultimate nondisability determination, or if despite
 3   the legal error, the agency’s path may reasonably be discerned.” Brown-Hunter v.
 4   Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (internal quotation marks and citations
 5   omitted).
 6
 7                                   IV.    DISCUSSION
 8         Plaintiff contends the ALJ erred by finding that she can perform her past
 9   relevant work as a hand packager, as actually performed. [Pl. Br. at 3-6.]
10         At step four of the sequential analysis, the claimant has the burden to prove
11   that she cannot perform her prior relevant work “either as actually performed or as
12   generally performed in the national economy.’” Carmickle, 533 F.3d at 1166
13   (quoting Lewis v. Barnhart, 281 F.3d 1081, 1083 (9th Cir. 2002)); see also Pinto v.
14   Massanari, 249 F.3d 840, 845 (9th Cir. 2001). Nevertheless, the ALJ has a duty to
15   make the requisite factual findings to support his conclusion at step four. See Pinto,
16   249 F.3d at 844. This involves comparing the demands of the claimant’s former
17   work and her present capacity. See Villa v. Heckler, 797 F.2d 794, 798 (9th Cir.
18   1986); Pinto, 249 F.3d at 844-45 (the ALJ should consider the “residual functional
19   capacity and the physical and mental demands” of the claimant’s past relevant
20   work.”). To find that a claimant has the capacity to perform a past relevant job, the
21   ALJ must make specific findings of fact regarding the following: 1) the claimant’s
22   RFC; 2) the physical and mental demands of the past relevant work; and 3) the
23   claimant’s RFC permits a return to his or her past work. See Pinto, 249 F.3d at 845
24   (citing Social Security Ruling (“SSR”) 82-62).
25         Here, Plaintiff first argues that the ALJ erred in making the step four
26   determination because he failed to make findings as to Plaintiff’s limitations and
27   RFC on a “function-by-function” basis. [Pl. Br. at 4, 6.] This argument lacks merit.
28   In the decision, the ALJ determined that Plaintiff retained the RFC to perform “light
                                                4
 1   work,” as defined in 20 C.F.R. § 404.1567(b), except that Plaintiff cannot climb
 2   ladders, ropes, and scaffolds and is limited to frequent kneeling, crouching and
 3   stooping. [AR 37, 40.] Because the regulation cited by the ALJ, 20 C.F.R. §
 4   404.1567(b), “include[s] well-defined function-by-function parameters” for light
 5   work, the ALJ’s factual findings as to Plaintiff’s limitations were not deficient.
 6   Rodriguez v. Berryhill, 709 F. App’x 859, 861 (9th Cir. 2017) (citing SSR 96-8p);
 7   20 C.F.R. § 404.1567(b) (“Light work involves lifting no more than 20 pounds at a
 8   time with frequent lifting or carrying of objects weighing up to 10 pounds. Even
 9   though the weight lifted may be very little, a job is in this category when it requires
10   a good deal of walking or standing, . . .”). In addition, the ALJ noted that the
11   consultative examiner’s findings that Plaintiff was limited to lifting and carrying 20
12   pounds occasionally and 10 pounds frequently was consistent with Plaintiff’s RFC
13   for light work. [AR 37, 39-40, 470, 472.] Thus, Plaintiff’s claim that the ALJ erred
14   by failing to set forth a function-by-function assessment of Plaintiff’s limitations is
15   rejected. See Rodriguez, 709 F. App’x at 861; Buckner-Larkin v. Astrue, 450 F.
16   App’x 626, 627 (9th Cir. 2011) (ALJ’s RFC defined as “sedentary” pursuant to 20
17   C.F.R. § 404.1567(a) was sufficient, as it “includes well-defined function-by-
18   function parameters”).
19         Next, Plaintiff raises the more persuasive argument that the ALJ erred by
20   failing to make adequate findings regarding the lifting and carrying demands of
21   Plaintiff’s prior work. [Pl. Br. at 5-6.] An “ALJ may draw on two sources of
22   information to define the claimant’s past relevant work as actually performed: (1)
23   the claimant’s own testimony, and (2) a properly completed vocational report.”
24   Lewis, 281 F.3d at 1083; Pinto, 249 F.3d at 845. Plaintiff provided both of these,
25   but offered inconsistent statements regarding how much she lifted and carried in her
26   past work as a hand packager. For example, in her June 2014 work history report
27   description of her packager job, Plaintiff checked a box indicating that the heaviest
28   weight she lifted was 20 pounds. [AR 252.] However, Plaintiff also checked a box
                                                5
 1   indicating that she frequently had to lift 25 pounds and reported that she had to lift
 2   and carry boxes “about 15 feet about every [half] hour.” [AR 252.] At her hearing
 3   in June 2017, Plaintiff testified that her prior work required lifting 50 pounds and
 4   that she lost that job because she was no longer able to lift that amount. [AR 59.]
 5         Given the inconsistent descriptions of the lifting and carrying demands of
 6   Plaintiff’s packager job, the ALJ engaged in the following exchange with Plaintiff at
 7   the hearing:
 8
                    ALJ: [Y]ou described that job that you had . . . doing
 9                  packaging from . . . 1997 to 2008 at the pharmaceutical
10                  company, you described it as follows. . . You said you
                    were standing for seven and a half hours a day and sitting
11                  for a half an hour. Then they asked you . . . how much did
12                  you have to lift and you said the heaviest thing you lifted
                    was 20 pounds and the weight you listed -- lifted most
13                  frequently was 25, which, of course, doesn’t quite make
14                  sense. If the one you lifted the most frequently was 25,
                    how can it be that the heaviest one was 20. But it’s
15                  somewhere in the order of 20 or so pounds was the most
16                  you had to lift. That’s what you said back in 2014. Was
                    that correct?
17
18                  Plaintiff: Yes.

19   [AR 62.]

20         At step four, the ALJ found that Plaintiff was capable of performing her past

21   work as a hand packager, as that job was actually performed. [AR at 41.] The ALJ

22   noted in the decision that the vocational expert (“VE”) classified Plaintiff’s past

23   work as a “hand packager,” Dictionary of Occupational Titles (“DOT”) number

24   920.587-018, which is a medium exertion position, but found that Plaintiff actually

25   performed that job at the light level. [AR 41, 63.]

26         In finding Plaintiff not disabled at step four, the ALJ erred by failing to make

27   the requisite factual findings regarding the physical demands of Plaintiff’s past

28   relevant work. Specifically, the ALJ did not clarify how much Plaintiff had to lift

                                                 6
 1   and/or carry in her prior hand packer job. See Pinto, 249 F.3d at 844-45; SSR 82-
 2   62; 20 C.F.R. § 404.1567(b). While Plaintiff agreed with the ALJ’s suggestion that
 3   the most she had to lift in that job was “somewhere in the order of 20 or so pounds,”
 4   it is unclear whether she meant that she had to lift a maximum of 20 pounds or that
 5   her job required her to lift more than 20 pounds, as indicated in her work history
 6   report and testimony. [AR 59, 62, 252.] The ALJ also failed to clarify the amount
 7   of weight that Plaintiff was required to lift and/or carry on a frequent basis. In the
 8   absence of these factual findings, it cannot be determined whether Plaintiff’s RFC
 9   for light work would permit her return to her past work as a hand packager. See
10   Pinto, 249 F.3d at 844-45; SSR 82-62; 20 C.F.R. § 404.1567(b).
11         The Commissioner counters that the ALJ properly relied on the VE testimony
12   that Plaintiff performed her past work at the light level and that Plaintiff waived her
13   right to challenge that finding by failing to raise it at the hearing. [Def. Br. at 3
14   (citing Meanel v. Apfel, 172 F.3d 111, 1115 (9th Cir. 1999).] However, the VE’s
15   finding that Plaintiff performed her past hand packager work at the light level lacks
16   substantial evidence, given the inconsistencies and ambiguities in the record, as
17   discussed above. [AR 59, 63, 252]; see Pinto, 249 F.3d at 845. And, because
18   Plaintiff does not specifically challenge the VE’s testimony describing Plaintiff’s
19   past work, but instead challenges the ALJ’s failure to make the requisite factual
20   findings at step four, the Commissioner’s waiver argument is rejected.
21         Accordingly, the Court finds that the ALJ’s decision at step four was not
22   supported by substantial evidence.
23
24                                    V.    CONCLUSION
25         The Court has discretion to remand or reverse and award benefits. See
26   Trevizo v. Berryhill, 871 F.3d 664, 682 (9th Cir. 2017). Where no useful purpose
27   would be served by further proceedings and the record has been fully developed, it
28   may be appropriate to exercise this discretion to direct an immediate award of
                                                 7
 1   benefits. See id. at 682-83. But where there are outstanding issues that must be
 2   resolved before a determination of disability can be made or it is not clear from the
 3   record that the ALJ would be required to find a claimant disabled if all the evidence
 4   were properly evaluated, remand is appropriate. See Garrison v. Colvin, 759 F.3d
 5   995, 1021 (9th Cir. 2014) (if “an evaluation of the record as a whole creates serious
 6   doubt that a claimant is, in fact, disabled,” a court must remand for further
 7   proceedings).
 8          In this case, there are outstanding issues that must be resolved before a final
 9   determination can be made, given the ALJ’s failure to make the required factual
10   findings regarding the physical demands of Plaintiff’s past work. Because the
11   record is not fully developed and Plaintiff’s entitlement to benefits remains unclear,
12   remand for further administrative proceedings would be useful. See Garrison, 759
13   F.3d at 1020; Brown-Hunter v. Colvin, 806 F.3d 487, 495 (9th Cir. 2015) (“The
14   touchstone for an award of benefits is the existence of a disability, not the agency’s
15   legal error.”). 3
16
17          IT IS ORDERED.
18
19   DATED: July 29, 2019
20                                           ___________________________________
                                             GAIL J. STANDISH
21                                           UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
     3
            As this matter is being remanded for further proceedings, the Court declines
27   to reach the remaining issues raised by Plaintiff. [Pl. Br. at 4-10.] However, the
     ALJ should consider Plaintiff’s additional contentions of error when evaluating the
28   evidence on remand.
                                               8
